Citation Nr: 0913435	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for chronic ischemic heart disease to include as 
secondary to service-connected diabetes.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for degenerative joint and disc disease of the 
lumbar and cervical spine, lumbar interbody fusion L4-5, 
spondylosis C5-6 to include as secondary to service-connected 
left ankle disorder.

3.  Entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for erectile 
dysfunction to include as secondary to service-connected 
diabetes.

6.  Entitlement to service connection for chloracne to 
include as secondary to exposure to herbicides.

7.  Entitlement to an increased rating for left ankle sprain, 
currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

In February 2008, the Veteran submitted additional evidence 
directly to the Board, without waiving consideration of that 
evidence by the RO.  That evidence must be referred to the RO 
for initial review.  38 C.F.R. § 20.1304 (2008).  The Veteran 
also submitted an Application for Increased Compensation 
Based on Unemployability.  That claim is referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of VA 
notice for claims to reopen.  VA must look at the bases for 
the denial in the prior decisions and respond with a notice 
letter that describes what evidence and information would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

The RO previously denied claims for service connection for 
heart and back disorders in a March 2003 rating decision.  
This decision was not appealed and became final.  Therefore, 
in order to reopen this claim, the Veteran must submit new 
and material evidence pursuant to 38 U.S.C.A. § 5108.  
Unfortunately, the notice requirements in Kent were not met 
in this case.  On remand, the Veteran should be provided with 
notice that complies with Kent.    

The Veteran contends that hypertension and erectile 
dysfunction are related to his service-connected diabetes 
mellitus.  During an April 2005 VA examination, the examiner 
noted that the Veteran was first diagnosed with hypertension 
in 2000 (prior to the onset of diabetes in June 2004) and 
opined that the Veteran's hypertension was not secondary to 
his diabetes as the hypertension predated the diagnosis of 
diabetes by several years.  However, no opinion was provided 
then or at any other time as to whether the Veteran's 
service-connected diabetes has aggravated the claimed 
hypertension.

During an April 2005 VA examination the Veteran reported 
having erectile dysfunction, which had been ongoing the past 
10 to 12 years (prior to his diagnosis of diabetes in June 
2004).  An assessment of erectile dysfunction was made and 
the examiner opined that the Veteran's erectile dysfunction 
was not secondary to his diabetes as the Veteran's erectile 
dysfunction predated the diagnosis of diabetes by several 
years.   

In an April 2006 VA outpatient treatment report the Veteran 
complained of erectile dysfunction and requested medication.  
The assessment was erectile dysfunction, likely complication 
secondary to diabetes.  

No opinion has been provided as to whether the Veteran's 
service-connected diabetes has aggravated the erectile 
dysfunction.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended in 
order to implement the holding in Allen v. Brown, 7 Vet. App. 
439 (1995) regarding secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by a service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  Under the changes, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury" 
and the previously designated paragraph (b) of 38 C.F.R. § 
3.310 was redesignated as paragraph (c), and a new paragraph 
(b) was added as follows:

Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

To date, the AMC/RO not considered the Veteran's entitlement 
to secondary service connection for hypertension or erectile 
dysfunction under the revised version of 38 C.F.R. § 3.310.  
Remand to facilitate that consideration is thus necessitated.

As for the claim of service connection for PTSD, in an 
October 2004 PTSD Questionnaire the Veteran reported that he 
was exposed to numerous stressors during his military service 
including being hit with almost 200 rounds of incoming fire 
while at his permanent encampment on July 4, 1967.  The 
Veteran's service personnel records show that he was a Field 
Radio Repairman in the Co B 71st Bn USAREUR from April 1967 
to April 1968.  The Veteran has stated that he was stationed 
with the 25th Infantry Division at this time.   

The Veteran has been diagnosed with PTSD but there has been 
no verification that an in-service stressor occurred.  The 
Board also notes that the Veteran's service records do not 
contain medals or decorations that specifically denote combat 
with the enemy.

On remand, the AMC/RO should undertake efforts to obtain 
additional information that may corroborate the Veteran's 
claimed stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Specifically, the AOJ should direct 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to review reports from the Co B 71st Bn USAREUR from 
April 1967 to April 1968.  After reviewing these reports the 
JSRRC should note whether there is any corroboration of the 
incident described by the Veteran above.  

The Veteran has claimed the service connection is warranted 
for chloracne, as a result of exposure to herbicides.  To 
date, he has not received any notice as to that claim.

As for the claim regarding the rating for the left ankle 
sprain, there appears to be some confusion as to the current 
rating.  In the rating action on appeal, the RO denied the 
claim for a compensable rating.  In a December 2006 SSOC, it 
appears that the RO increased the rating to 10 percent, 
effective December 11, 2003.  The confusion arises because 
the issue is not noted in the rating decision of the same 
date (by which the RO granted service connection for several 
other disabilities), nor is the increase noted in a December 
26, 2006, letter to the Veteran notifying him of the December 
2006 grant of service connection and his current level of 
entitlement.  On remand, the AMC/RO should clarify the 
current rating for the service-connected left ankle sprain 
and send the Veteran and his representative appropriate 
notice.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should review the claims 
file and ensure that all notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 
5102, 5103, and 5103A, and any other 
applicable legal precedent.  
Specifically, issue appropriate 
notice on the Veteran's application 
to reopen a previously denied claim 
of service connection for heart and 
back disorders and appropriate notice 
regarding the claim of service 
connection for chloracne, to include 
as secondary to exposure to 
herbicides.  A copy of the notice 
letter should be included in the 
claims file.

2.	Schedule the Veteran for an 
appropriate VA medical examination in 
order to ascertain the nature and 
etiology of his claimed hypertension 
and erectile dysfunction.  The claims 
file should be furnished to the 
examiner for use in the study of this 
case.  All indicated tests should be 
conducted.  Following the examination 
and review of the record, the 
examiner must address the following 
questions:  

(a)  Is it at least as likely as not 
(50 percent or higher degree of 
probability) that any existing 
hypertension began during service or 
within one year of his discharge from 
service or is otherwise linked to 
some incident of the Veteran's period 
of active duty from November 1965 to 
October 1969?

(b)  Is it at least as likely as not 
that the Veteran's service-connected 
diabetes has caused or worsened his 
claimed hypertension? If it is 
determined that the Veteran's 
hypertension was aggravated by his 
service-connected diabetes, to the 
extent that is possible the examiner 
should indicate the approximate 
degree of disability or baseline 
(e.g., mild, moderate, severe) before 
the onset of the aggravation.

(c)  Is it at least as likely as not 
that the Veteran's service-connected 
diabetes has caused or worsened his 
claimed erectile dysfunction?  If it 
is determined that the Veteran's 
erectile dysfunction was aggravated 
by his service-connected diabetes, to 
the extent that is possible the 
examiner should indicate the 
approximate degree of disability or 
baseline (e.g., mild, moderate, 
severe) before the onset of the 
aggravation.

3.	The AMC/RO should direct the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) to provide 
any information that might 
corroborate the Veteran's alleged 
stressor.  In particular, the JSRRC 
should review the Veteran's unit(s) 
records and note whether there is any 
corroboration of being hit with 
almost 200 rounds of incoming fire 
while at his permanent encampment on 
July 4, 1967.       

4.	Following the above, the AMC/RO 
should make a specific determination, 
based upon the complete record, with 
respect to whether the Veteran was 
exposed to a stressor or stressors in 
service.  If the AMC/RO determines 
that the record verifies the 
existence of a stressor or stressors, 
the AMC/RO must specify what stressor 
or stressors in service it has 
determined are established by the 
record.  In reaching this 
determination, the AMC/RO should 
address any credibility questions 
raised by the record.  

5.	If, and only if, the AMC/RO 
determines that the record verifies 
the existence of a stressor or 
stressors, then the AMC/RO should 
arrange for the Veteran to be 
afforded a VA psychiatric 
examination.  The AMC/RO must specify 
for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for 
the purpose of determining whether 
the Veteran was exposed to a stressor 
in service.  The examination report 
should reflect review of pertinent 
material in the claims folder.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether 
each alleged stressor found to be 
established by the record by the 
AMC/RO was sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current 
symptomatology and one or more of the 
in-service stressors found to be 
established by the record by the 
AMC/RO and found to be sufficient to 
produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special 
studies or tests should be 
accomplished.  The entire claims 
folder and a copy of this REMAND must 
be made available to the examiner 
prior to the examination.

6.	The AMC/RO should review the record 
and determine the current rating for 
the service-connected left ankle 
sprain and send the Veteran and his 
representative appropriate notice of 
the rating.  

7.	The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the 
AMC/RO is satisfied that the record 
is complete and the examinations are 
adequate, the claims should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the AMC/RO 
must furnish the Veteran and his 
representative a Supplemental 
Statement of the Case (SSOC) and 
allow the Veteran an opportunity to 
respond.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).








 Department of Veterans Affairs


